Citation Nr: 0516292	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  02-10 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for residuals of rheumatic fever.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

Appellant had active military service from January 1946 to 
November 1946.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a rating decision by the Providence, 
Rhode Island, Regional Office (RO) that continued a 10 
percent rating for residuals of rheumatic fever.

The claim was remanded for further development in February 
2004.  That development was accomplished, and the file has 
been returned to the Board for appellate review.

This matter has been advanced on the Board's docket pursuant 
to the provisions of 38 C.F.R. § 20.900.


FINDINGS OF FACT

1.  Appellant has service connection for residuals of 
rheumatic fever, currently rated as 10 percent disabling.  
The rating is protected from reduction as it has been in 
effect for over 20 years.

2.  The primary residual of rheumatic fever noted post 
service and originally the basis of service connection was 
valvular heart disease.   Current competent medical evidence 
shows that appellant does not currently have valvular 
disease.

3.  Appellant currently has coronary artery disease and 
hypertension that cause functional limitation, but competent 
medical opinion dissociates the impairment caused by coronary 
artery disease and hypertension from the appellant's service-
connected rheumatic fever.  No functional impairment 
secondary to the rheumatic heart disease has been currently 
shown.



CONCLUSION OF LAW

Criteria for a rating in excess of 10 percent for residuals 
of rheumatic fever have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.104, Diagnostic Code 7000 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The rating decision herein under appeal was issued after 
enactment of the VCAA.  The VCAA accordingly applies to the 
instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application for 
increased rating was received in November 2000; the claim was 
denied by rating decision in February 2001.  RO sent 
appellant a pre-VCAA duty-to-assist letter in November 2000, 
prior to the rating decision, and VCAA duty-to-assist letters 
in February 2003 and April 2004 during the pendancy of this 
appeal.  None of the duty-to-assist letters expressly 
satisfied the fourth element ("give us everything you've 
got") cited in Pelegrini.  However, as will be discussed 
below, the VCAA provisions have been considered and complied 
with.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Although the VCAA notice letters that were sent to appellant 
did not expressly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The VCAA duty-
to-assist letters, the original rating decision, the 
Statement of the Case (SOC) in May 2002, and Supplemental 
Statements of the Case (SSOC) in July 2003 and March 2005 all 
listed the evidence on file that had been considered in 
formulation of the decision.  All the VCAA requires is that 
the duty to notify is satisfied, and that claimants are given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.112 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained appellant's service medical records and treatment 
records from the VA Medical Center (VAMC), and from those 
private medical providers that appellant identified as having 
potentially relevant evidence for development.  Appellant was 
afforded several VA medical examinations for the express 
purpose of evaluating his service-connected disability.  
Finally, appellant was advised of his right to testify in a 
hearing before RO or before the Board, but he has not opted 
to do so.  The Board accordingly finds that VA's duty to 
assist has been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).



II.  Factual Background

Appellant's service medical records are on file.  Appellant 
contracted scarlet fever in March 1946 and subsequently 
developed acute migratory joint pains, possible pneumonia, 
cardiac decompensation and heart murmur.  Inpatient treatment 
records from June 1946 show diagnosis of acute rheumatic 
fever.  A medical review board subsequently recommended that 
appellant be discharged from service.

Appellant was granted service connection for residuals of 
rheumatic fever and aortic insufficiency in November 1946.  
The assigned rating was 10 percent.  That rating is now 
protected from reduction.

A letter from Dr. C.S.L. (Dedham Medical Associates) dated 
January 1991 states that appellant experienced nonexertional 
chest pain beginning in June 1989, and began to manifest 
clear-cut coronary artery disease (CAD) in October 1989.  In 
October 1989, appellant had acute pyelonephritis, complicated 
by an inferior myocardial infarction (IMI).  The IMI appeared 
to have resulted in a reduction in the left ventricular 
ejection fraction, and an abnormal exercise echocardiograph 
(ECG) indicated possible recurrent myocardial ischemia.
  
A letter from Dr. S.M.L. (Deaconess Hospital) dated January 
1991 states that appellant had recent cardiac catheterization 
that resulted in the following findings: (1) left main 
coronary artery normal; (2) left anterior descending vessel 
and branches normal; (3) circumflex system dominant and 
subtotally occluded in its mid portion with slightly delayed 
anterograde filling of the distal bed noted; (4) right 
coronary artery was a non-dominant vessel that was normal 
throughout its course; (5) left ventriculography showed the 
presence of inferoposterior wall hypokinesis but well 
preserved global left ventricular systolic function, with no 
significant mitral regurgitation noted.

A treatment note by Dr. L.C.W. (Dedham Medical Associates) 
dated July 1994 shows that appellant's cardiac condition was 
entirely unremarkable, and that his CAD with history of IMI 
was currently asymptomatic.

A treatment note by Dr. L.C.W. (Dedham Medical Associates) 
dated April 1996 shows that appellant complained of recent 
chest pain possibly indicative of angina.

Appellant submitted a request for increased rating in 
November 2000.  

In December 2000, VA received a note from Dr. S.P. (Dedham 
Medical Associates) stating that appellant had an IMI in 
1989, catheterization in 1991, and exercise thallium test in 
1996.  The note stated that appellant was currently stable on 
medical therapy.  

The file contains a January 2001 inpatient treatment report 
from Caritas Norwood, a private hospital.  Appellant 
presented with palpitation symptoms and feeling of fatigue, 
and was admitted to evaluate for possible CAD.  A concurrent 
stress ECG report conducted at Caritas Norwood Hospital 
listed the following conclusions.  (1) Adequate full Bruce 
exercise test, negative for angina with borderline positive 
electrocardiogram (EKG) changes in the setting of a baseline 
abnormal EKG.  (2) Normal heart rate and blood pressure 
response to exercise.  (3) Low average exercise capacity for 
age and sex.  (4) Rare premature ventricular contractions 
(PVCs) noted during exercise.   

Appellant had a VA medical examination (heart protocol) in 
February 2001.  The examiner reviewed the C-file.  Appellant 
reported that after his discharge from service he had no 
further history of heart disease until 1989, at which time he 
was diagnosed with mitral stenosis and pericardial friction 
rub.  Appellant denied current chest pain or palpitation.  
Echocardiogram showed no major valvular abnormality, and 
especially did not show evidence of mitral stenosis as 
reported by appellant.  EKG showed sinus brachycardia with a 
rate of 53 and evidence of an apparent old inferior wall 
myocardial infarction of undetermined age.  The EKG showed no 
evidence of cardiomegaly.  The examiner did not order a 
stress test, since appellant was over 70 years old and was 
felt to lack the necessary stamina, but the examiner 
estimated metabolic equivalents (METS) of 7 to 7.5.  The 
examiner's diagnosis was: (1) history of rheumatic fever with 
associated rheumatic heart disease, and (2) history of 
inferior wall myocardial infarction and coronary artery 
disease (CAD).  In conclusion, the examiner stated that there 
was no evidence of an increase in disability secondary to 
rheumatic heart disease and no residuals since 1945.  

The file contains a report of echocardiogram by an unknown 
provider in February 2001.  The impression was mildly 
impaired left frontal system function with inferobasal septal 
hypokinesis, mild aortic insufficiency, and left atrial 
enlargement. 

RO considered the evidence above and issued a rating decision 
in February 2001 that continued the 10 percent rating.

The file contains a letter by Dr. J.W.K. (Norfolk Medical 
Associates) dated March 2003.  Appellant attempted to take a 
stress test but was unable to complete the exercise due to 
fatigue, weakness, and shortness of breath.  Appellant was 
noted to have poor functional capacity exercising to less 
than 4 METS, resulting in exertional dyspnea.  An ECG 
demonstrated severe inferior and posterior hypokinesis at 
baseline.  Given the abnormal stress test and decline in 
exercise capacity, Dr. J.W.K. recommended cardiac 
catheterization for better diagnosis, but there is no 
indication that the follow-up catheterization was done.

Appellant had a VA medical examination (heart protocol) in 
June 2003.  The examiner reviewed the C-file and noted 
appellant's medical history in detail; specifically, the 
examiner stated that he could find no historical evidence of 
significant valvular problems or mitral stenosis.  Appellant 
reported significant current functional limitations, 
including inability to complete the stress test in March 
2003.  The examiner observed that chest and lungs were clear 
to auscultation and percussion, and heart sounds were 
normally intensive, without murmur or gallop.  The examiner 
stated that it was difficult to understand why appellant was 
so functionally limited based solely on the basis of the 
underlying CAD.  Appellant apparently had normal left 
ventricular systolic function and seemed to be limited out of 
proportion to the findings at the time of his cardiac 
catheterization.  The examiner could not find evidence in the 
chart to document any significant valvular sequelae from 
appellant's rheumatic fever.  In the examiner's opinion, 
there was no relationship between appellant's rheumatic fever 
and his CAD or hypertension.  

Appellant had another VA medical examination in November 
2004.  The examiner reviewed appellant's medical history in 
detail.  On examination, the heart was essentially normal; 
most significantly, there was no heart murmur.  The examiner 
stated that in his opinion appellant currently had functional 
limitations due to CAD.  However, there was no indication of 
valvular disease, and there is no medical correlation between 
rheumatic fever and CAD.  Accordingly, the examiner opined 
that there is no relationship between appellant's service-
connected rheumatic fever and his current CAD and 
hypertension.

Appellant's service representative submitted an Appellant's 
Brief in May 2005 specifically asserting that appellant is 
entitled to a higher rating under Diagnostic Code 7000 
(valvular heart disease, including rheumatic heart disease) 
based on the medical evidence showing low METs and such 
manifestations as dyspnea and fatigue. 

III.  Analysis

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2004).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  However, while regulations require review 
of the entire recorded history by the adjudicator to ensure a 
more accurate evaluation, they do not give past medical 
reports precedence over the current medical findings; where 
an increase in the disability rating is at issue, the present 
level of disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board has accordingly 
reviewed all medical evidence pertaining to appellant's 
disability, but places the greatest probative value on the 
most recent evidence.  

When a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102, 4.3 (2004).  However, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2004); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
However, the evaluation of the same manifestations under 
different diagnostic codes is to be avoided.  38 C.F.R. 
§ 4.14 (2004).  The rating schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  Esteban v. Brown, 
6 Vet. App. 259 (1994), citing Brady v. Brown, 4 Vet. App. 
203 (1993).

In this case, RO rated appellant's disability under 
Diagnostic Code 7000 (valvular heart disease, including 
rheumatic heart disease).  This diagnostic code succinctly 
describes appellant's service-connected disability and is 
appropriate for rating.

The rating criteria for Diagnostic Code 7000 are as follows.  
For a rating of 10 percent: workload of greater than 7 METs 
but not greater than 10 METS results in dyspnea, fatigue, 
angina, dizziness, or syncope; or, continuous medication 
required.  For a rating of 30 percent: workload of greater 
than 5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or, evidence of 
cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram, or X-ray.  For a rating of 60 percent: more 
than one episode of congestive heart failure in the past 
year; or, workload of greater than 3 METs but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope; or, left ventricular dysfunction with ejection 
fraction of 30 to 50 percent.  For a rating of 100 percent: 
chronic congestive heart failure; or, workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope; or, left ventricular dysfunction of less than 30 
percent. 
  
Comparing appellant's condition, as demonstrated in the last 
two VA medical examinations, to the rating criteria above, 
the Board finds that increased disability rating in excess of 
10 percent is not warranted.  The principal residual of 
rheumatic fever as noted after service was valvular disorder, 
and the evidence consistently shows that appellant does not 
currently have a valvular disorder.  There is accordingly no 
basis for an increase.

Appellant's service representative argues that appellant is 
entitled to 60 percent evaluation under the rating schedule 
because medical evidence such as stress ECGs shows that a 
very low workload of 4 METs causes dyspnea and fatigue.  
However, decreased workload measured in METs is also used to 
rate CAD and hypertension, both of which appellant has as 
nonservice-connected cardiac condition.  Since appellant does 
not have valvular disease, it follows that the abnormal ECG 
is due to appellant's nonservice-connected cardiac disorders 
(CAD and hypertension) rather than to his service-connected 
cardiac disorder (rheumatic heart disease). 

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
there is no evidence that appellant's service-connected 
disability has caused him frequent periods of 
hospitalization, or any degree of industrial impairment 
beyond that envisioned under the rating schedule.  The Board 
accordingly finds that extraschedular rating is not 
appropriate for this disability.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2004) and the doctrine of 
reasonable doubt.  The evidence of record shows that the 
manifestations of appellant's service-connected disability 
more closely approximate the criteria supporting the current 
rating.  For this reason, the doctrine of reasonable doubt is 
not for application and a rating at the higher rate is not 
warranted.


ORDER

Increased rating in excess of 10 percent for residuals of 
rheumatic fever is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


